Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Double Patenting
2.	In response to Double Patenting Rejection, Applicant states that a terminal disclaimer is filed with the office, however there is no record of such submission.
Therefore, Double Patenting Rejection is maintained. 

The nonstatutory double patenting rejection is based on a judicially created doctrine  grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).---
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly 
MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1) (1) - 706.02(1) (3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.

3.	Claims 1-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of patent no (US10999288) and claims 1-28 of patent no (US10798100).. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the patent application either anticipate or render obvious the claims in the instant application. The table below is comparing the instant application to the patents. 


US patent (US10999288)
US patent (10798100)
(Currently amended) A method comprising: providing a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service; designating a data exchange administrator account of the data exchange, wherein the data exchange the one or more data providers to publish data listings on the data exchange; [[and]] 2Application No.16/746,673 in response to a data consumer that has been granted access to the data one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets, receiving a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; implementing a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generating joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.



6. The method of claim 4, wherein modifying the set of rights of the new member with respect to the listing comprises: filtering the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new member can access; and granting the new member access to the 


4. The method of claim 1, wherein the account type comprises the consumer type, 

5. The method of claim 1, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.





3. The method of claim 2, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.
5. The method of claim 1, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.
4. (Original) The method of claim 1, wherein the entity 



6. The method of claim 4, wherein modifying the set of rights of the new member with respect to the listing comprises: filtering the portion of the data of the listing based on the set of visibility and access rules for 






7. The method of claim 6, wherein modifying the set of rights of the new member with respect to the listing further comprises: determining portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and granting the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new 

8. The method of claim 3, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising rights to: create new listings in the set of listings, test sample queries on data of each of the set of listings, set access policies for each of the set of listings, grant requests to access each of the set of listings, and track usage of each of the set of listings and usage of data of each of the set of listings.
9. The method of claim 4, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listing, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.

10. The method of claim 1, wherein adding the new member comprises transmitting an invitation to join the data exchange to an email address of a user of the cloud computing service.
1. A method comprising: adding a new member to a data exchange, wherein the data exchange comprises a set of listings stored on one or more virtual warehouses, each listing comprising data from one or more datasets stored on a cloud computing service and the set of listing made available to members of the data exchange via the one or more virtual warehouses; assigning an account type to the new member, the account type comprising at least one of a consumer type, provider type, or exchange administrator type, wherein each of the consumer type, the provider type, and the exchange administrator type is associated with one or more 
the one or more data providers to publish data listings on the data exchange; [[and]] in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; implement a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.


16. The system of claim 14, wherein to modify the set of rights of the new member with respect to the listing, the processing device is to: filter the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new member can access; and grant the new member access to the portion while restricting the new member from access to remaining portions of the data of the listing by including the portion of the data of the 


14. The system of claim 11, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the 

15. The system of claim 11, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.

12. The system of claim 11, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings.
15. The system of claim 11, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.

13. The system of claim 12, wherein the account type comprises the consumer type, the one or more rights associated with the consumer type comprising rights to: view each listing in the set of listings, view the data of each listing in the set of listings, and access the data of each listing in the set of listings.
19. The system of claim 14, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listings, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.
13. (Original) The system of claim 10, wherein the entity is one of the one or more data providers.
12. The system of claim 11, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange 


11. A system comprising: a memory; and a processing device operatively coupled to the memory, the processing device to: add a new member to a data exchange, wherein the data exchange comprises a set of listings; assign an account type to the new member, wherein the account type is associated with one or more rights with respect to the set of listings such that the new 








16. The system of claim 14, wherein to modify the set of rights of the new member with respect to the listing, the processing device is to: filter the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new member can access; and grant the new member access to the portion while 

	

20. The system of claim 11, wherein to add the new member, the processing device is to: transmit an invitation to join the data exchange to an email address of a user of the cloud computing service.
13. The system of claim 11, wherein to add the new member, the processing device is to transmit an invitation to join the data exchange to a cloud computing service account of a user of the cloud computing service.
(Currently amended) A non-transitory computer-readable storage medium the one or more data providers to publish data listings on the data exchange; [[and]] in response to a data one or more of the plurality of data listings to a user record of the data consumer, providing provide to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets, receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; implement a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.  
 


26. The non-transitory computer-readable medium of claim 24, wherein to modify the set of rights of the new member with respect to the listing, the processing device is to: filter the portion of the data of the listing based on the set of visibility and access rules for the listing, the portion of the data of the listing comprising data the new 


23. The non-transitory computer readable medium of claim 20, wherein the account type comprises the consumer type, the one or more rights 

  24. The non-transitory computer readable medium of claim 20, wherein the set of visibility and access rules for the listing comprises rules for: filtering members who can view the listing, filtering members who can view data of the listing, filtering members who can manipulate the data of the listing, and filtering the data of the listing that particular members can access.







22. The non-transitory computer-readable medium of claim 21, wherein the account type is one of a plurality of account types, the plurality of account types comprising a consumer type, a provider type, and an exchange administrator type, and wherein each of the plurality of account types is associated with one or more rights with respect to the set of listings.
28. The non-transitory computer readable medium of claim 23, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listings, granting requests to access each of the set of listings, and tracking usage of each of the set 


24. The non-transitory computer-readable medium of claim 21, wherein the set of visibility and access rules for the listing comprises rules for: filtering members of the data exchange who can view the listing, filtering members of the data exchange who can view data of the listing, filtering members of the data exchange who can manipulate the data of the listing, and filtering the data of the listing that particular members of the data exchange can access.
28. The non-transitory computer readable medium of claim 23, wherein the account type further comprises the provider type, the one or more rights associated with the provider type comprising: creating listings, testing sample queries on data of each of the set of listings, setting access policies for each of the set of listings, granting requests to access each of the set of listings, and tracking usage of each of the set of listings and usage of data of each of the set of listings.

26. The non-transitory computer readable medium of claim 25, wherein to modify the set of rights of the new member with respect to the listing, the processing device is further to: determine portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and grant the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new member can 




26. The non-transitory computer readable medium of claim 25, wherein to modify the set of rights of the new member with respect to the listing, the processing device is further to: determine portions of the data of the listing the new member can access based on the set of visibility and access rules for the listing; and grant the new member access to the determined portions while restricting the new member from access to remaining portions of the data of the listing by including the portions of the data of the listing the new member can access in the reference database.
26. (Original) The non-transitory computer readable storage medium of claim of claim 25, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing.  

24. The non-transitory computer-readable medium of claim 21, wherein the set of visibility and access rules for the listing comprises rules for: filtering members of the data exchange who can view the listing, filtering members of the data exchange who can view data of the listing, filtering members of the data exchange who can manipulate the data of the listing, and filtering the data of the listing that particular 

27. (Original) The non-transitory computer readable storage medium of claim of claim 19, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application.
30. The non-transitory computer-readable medium of claim 21, wherein to add the new member, the processing device is to: transmit an invitation to join the data exchange to an email address of a user of the cloud computing service.
21. The non-transitory computer readable medium of claim 20, wherein to add the new member, the processing device is to transmit an invitation to join the data exchange to an email address of a user of the cloud computing service.




Response to amendments/arguments
4. 	This office action is in response to an amendment filed on 11/16/2021 in response to PTO office action dated 08/16/2021. The amendments have been entered and considered. 

5. 	Claims 1, 10 and 19 have been amended. Claims 1-27 are now pending in this office action. 

6. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered and are persuasive. However newly introduced reference SIM-TANG; Siew Yong (US 20200311031 A1) teaches the amended claim limitations, thus necessitated the new ground of rejection as presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


7. 	Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ford; Christopher Todd (US 20170041296 A1) in view of SIM-TANG; Siew Yong (US 20200311031 A1).

Regarding independent claim 1, Ford; Christopher Todd ( US 20170041296 A1) teaches, a method comprising: providing a data exchange by a cloud computing service on behalf of an entity (Fig. 1A Paragraph [0106] the secure exchange server may utilize a secure cloud architecture with meshed data centers, various enterprise clouds, private clouds, hosted clouds, and the like.  Enterprises working in association with the secure exchange server may have their enterprise clouds linked to a secure cloud associated with the secure exchange server), the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service (FIG. 6 Paragraph [0140] the dashboard facility 210 may provide organized facilities for managing exchanges amongst the plurality of exchange service users 110, disseminate to users of multiple groups of users, separating exchange environments, and the like. For example, for a corporate M&A or private equity group, the dashboard may provide users with the ability to take their information, and create a profile 
designating a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, … (Paragraph [0071] In embodiments, the exchange may provide one or more secure sites for placing documents and messages to be transmitted over a secure virtual network and may allow authorized users to read or edit messages according to their level of authorization. Any documents that are edited may be immediately available on the system so that other persons involved in the exchange have access to the edited or modified documents immediately. In addition, the exchange may provide tracking of each document to allow selected users to see who has had access to the messages and documents and who has modified or edited any of the documents. Content and communications shared amongst a group may be included in a work stream, where the work stream may be focused on or associated with a particular topic, task, project, event, and the like. Content and communications may also be presented to users based on activity, thus creating an activity stream that shows users what is active, such as in a work stream, within a group of work steams, and the like  (i.e., performing one or more queries on the underlying data by tracking the document). In this way, the activity-based work stream provides a location were a user might go to see what is active in one or more work streams, exchanges, and the like);
Ford et al fails to explicitly teach, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from the one or more data providers to publish data listings on the data exchange; 2Application No.16/746,673in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets; receiving a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; implementing a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generating joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
SIM-TANG; Siew Yong (US 20200311031 A1) teaches, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog);
set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog, which part of the data must be masked, transformed, and filtered for which subscriber roles, as well as specific access time frame for designated subscriber roles, etc.); 
and grant or deny requests from the one or more data providers to publish data listings on the data exchange (Paragraph [0075] The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner); 
2Application No.16/746,673in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets (Paragraph [0130] Once the access is granted, providing a reference without copying the actual data of a  
receiving a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings (Paragraph [0165] request to create new data set which is bi-directional share which consists of user sharing data with others and sharing from others);
implementing a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generating joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers (Paragraph [0165] New Datasets (0222-a, 0222-b, 0222-c) can be created by Application Projects (1303-a, 1303-b, 1303-c) through combining information from multiple datasets, which include shared datasets, subscribed datasets, and datasets owned by the users themselves. New Datasets (0222-a, 0222-b, 0222-c) created by Application Projects (1303-a, 1303-b, 1303-c) can then be published (1310-a, 1310-b, 1310-c) into a Dynamic Data Catalog (0233, FIG. 13) as long as publication is allowed by the role-based security and privacy access control rules).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Ford et al by providing wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is 
  One of the ordinary skill in the art would have been motivated to make this modification to, by providing a mechanism, as offered by the embodiments of the present disclosure, through which data owners can regulate the access of their shared data according to user roles and collaborator status, new data can be produced recursively as shared and subscribed datasets are combined with user's self-owned data. FIG. 14 shows 

Regarding dependent claim 2, Ford et al and SIM-TANG et al teach, the method of claim 1. 
Ford et al further teaches, further comprising: receiving a request from one of the one more data providers to publish a data listing on the data exchange; routing the request to the data exchange administrator account (Fig. 35 Paragraph [0341], [0344] Each time a protected content item is opened on a client device (to update/modify/publish the data), corresponding access policies are requested from a corresponding DRM engine. The DRM engine forwards/routed the request to a content protection server. The content protection server retrieves the access policies from the rights issuer, and provides the retrieved access policies to the DRM engine in a format readable by the DRM engine. Also see [0346]-348];
receiving an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publishing the data listing on the data exchange (Paragraph [0362] According to example implementation, the content protection server 150B sends a publishing license identification (ID) and information indicative of existence access policies (authorization indication) associated with the content item to the DRM engine for registering the content item (publishing the  At 230B, the encrypted content item 185B is sent to the content sharing application 110B to share with to the one or more user devices 180B for consumption).
 
Regarding dependent claim 3, Ford et al and SIM-TANG et al teach, the method of claim 2. 
Ford et al further teaches, where in publishing the data listing comprises allowing at least one data consumer to view the data listing within the data exchange (Paragraph [0077] when the external user (data consumer) accesses the secure exchange system, the secure exchange system may recognize the user and associate the user with a particular one of the companies A and B. Also see [0087], [0108], [0109] a user may have access to data in various parts of the on enterprise premises system 110, such access being managed by the secure exchange system 102 and/or the orchestration services 165 in various embodiments, such as to confirm the identity of the user of a user device 120, to confirm the authorization of the user and device to access particular data).

Regarding dependent claim 4, Ford et al and SIM-TANG et al teach, the method of claim 1. 
Ford et al further teaches, where in the entity is one of the one or more data providers (Paragraph [0078], [0092] The secure exchange system may be organized as a customizable hybrid system to accommodate the needs of organizational entities. In embodiments, data stored by the plurality of organizational entities may be at least in part 

Regarding dependent claim 5, Ford et al and SIM-TANG et al teach, the method of claim 1. 
Ford et al further teaches, wherein accessing data underlying a data listing comprises running queries on the one or more data sets referenced by the data listing (Paragraph [0089] when a user enters a search query to search for items in various content nodes to which the user has access, such as to search for a specific text string, the search location service 176 may operate to identify the relevant content nodes to which the user has access and to distribute the search query to each relevant node separately. The query may then be run locally on each of those nodes. The search results from each content node may then be sent back to the user's computing device, and collated, such as by a collating module running on the user's browser, to present a single set of search results to the user. In this manner, the content on each content node remains secure and localized, and is not shared among various content nodes, or shared with an intermediate business entity operating the orchestration services 165 or providing other services to the user).

Regarding dependent claim 6, Ford et al and SIM-TANG et al teach, the method of claim 1. 
SIM-TANG et al further teaches, wherein the data exchange administrator account is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator (Paragraph [0068] creates and manages user accounts).

Regarding dependent claim 7, Ford et al and SIM-TANG et al teach, the method of claim 1. 
Ford et al further teaches, further comprising: receiving a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; routing the request to the data exchange administrator account (Paragraph [0251] trigger events for an examination or reexamination of a user's authentication level may include such as a determination is made that a user changed geographic location (e.g., based on corresponding GPS location, network IP address, or the like) where, a triggering event for additional authentication for a user may include an administrator policy implemented change in access due to an administrator-sensed event (e.g., an administrator may determine that an attack is actually or potentially underway and opt to increase security for all users temporarily) or an automatic policy implemented change in access due to an automation-sensed event (e.g., an automated system may determine that an attack is actually or potentially underway and automatically opt to increase security for all users temporarily), based on time of day (e.g., outside of business hours may require an increased level or frequency of authorization as compared to during regular business hours), and the like (when a request for data is made based on the time the access is not approved, but the request is routed to the administrator);
receiving an authorization indication from the data exchange administrator account approving the request to access the data exchange; and granting the user access to the data exchange (Paragraph [0250] Once a re-authentication procedure is triggered, if the user's authentication level matches or exceeds the authentication level associated with the content to be accessed, the dynamic access authorization facility 267 may allow access to that content. If the user's authentication level is below that associated with the content, then access may be denied, or a further authentication challenge may be presented to the user).

Regarding dependent claim 8, Ford et al and SIM-TANG et al teach, the method of claim 7. 
Ford et al further teaches, where in granting the user access to the data exchange comprises enabling the user to view and run queries against data referenced by a first data listing but not against a second data listing (Paragraph [0224] a Johns Hopkins doctor may be in drug trials with two different pharmaceutical companies, and if the doctor accesses through the channel of the Company A's website (referencing a particular company), then they only see Company A's information).

Regarding dependent claim 9, Ford et al and SIM-TANG et al teach, the method of claim 1. 
Ford et al further teaches, where in the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application (Paragraph [0075], [0085] Connections may be provided, either through various interfaces and APIs, or through bindings, to outside storage, such as to cloud data storage 118 resources (including public and private clouds), and to more general resources, such as accessible through search engines 116).

Regarding independent claim 10, Ford; Christopher Todd (US 20170041296 A1) teaches, a system, comprising: a processing device (Paragraph [0696]) to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service (FIG. 6 Paragraph [0140] the dashboard facility 210 may provide organized facilities for managing exchanges amongst the plurality of exchange service users 110, disseminate to users of multiple groups of users, separating exchange environments, and the like. For example, for a corporate M&A or private equity group, the dashboard may provide users with the ability to take their information, and create a profile and expose the information to other parties (e.g., to private equity investors showing performance of their individual funds);
designate a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, … (Paragraph [0071] In embodiments, the exchange may provide one or more secure sites for placing documents and messages to be transmitted over a secure virtual network and may allow authorized users to read or edit messages according to their level of authorization. Any documents that are edited may be immediately available on the system so that other persons involved in the exchange have access to the edited or modified documents immediately. In addition, the exchange may provide tracking of each document to allow selected users to see who has had access to the messages and documents and who has modified or edited any of the documents. Content and communications shared amongst a group may be included in a work stream, where the work stream may be focused on or associated with a particular topic, task, project, event, and the like. Content and communications may also be presented to users based on activity, thus creating an activity stream that shows users what is active, such as in a work stream, within a group of work steams, and the like  (i.e., performing one or more queries on the underlying data by tracking the document). In this way, the activity-based work stream provides a location were a user might go to see what is active in one or more work streams, exchanges, and the like);
Ford et al fails to explicitly teach, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of 5Application No.16/746,673 consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from the one or more data providers to publish data listings on the data exchange; in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets; receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; implement a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
SIM-TANG; Siew Yong (US 20200311031 A1) teaches, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog);
set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of 5Application No.16/746,673 consumers that may access and perform one or more queries on the data underlying the data listing (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog, which part of the data must be masked, transformed, and filtered for which subscriber roles, as well as specific access time frame for designated subscriber roles, etc.); 
and grant or deny requests from the one or more data providers to publish data listings on the data exchange (Paragraph [0075] The Data Subscription Service (0231) issues Subscription Requests (0265) to the approvers as specified in the subscription approval process that is defined by the data owner); 
in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets (Paragraph [0130] Once the access is granted, providing a reference without copying the actual data of a dataset may be an address, a pointer, an identifier, a label or a unique name of the dataset is sent to the data consumer);
receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings (Paragraph [0165] request to create new data set which is bi-directional share which consists of user sharing data with others and sharing from others);
implement a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
(Paragraph [0165] New Datasets (0222-a, 0222-b, 0222-c) can be created by Application Projects (1303-a, 1303-b, 1303-c) through combining information from multiple datasets, which include shared datasets, subscribed datasets, and datasets owned by the users themselves. New Datasets (0222-a, 0222-b, 0222-c) created by Application Projects (1303-a, 1303-b, 1303-c) can then be published (1310-a, 1310-b, 1310-c) into a Dynamic Data Catalog (0233, FIG. 13) as long as publication is allowed by the role-based security and privacy access control rules).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Ford et al by providing wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from the one or more data providers to publish data listings on the data exchange; 2Application No.16/746,673in response to 
  One of the ordinary skill in the art would have been motivated to make this modification to, by providing a mechanism, as offered by the embodiments of the present disclosure, through which data owners can regulate the access of their shared data according to user roles and collaborator status, new data can be produced recursively as shared and subscribed datasets are combined with user's self-owned data. FIG. 14 shows a process by which data users can inter-share their data while maintaining access control to their shared data according to embodiments of the present disclosure. By doing so, new datasets can be generated recursively and shared in turn, as taught by SIM-TANG et al et al (Paragraph [0165]).

Regarding dependent claim 11, Ford et al and SIM-TANG et al teach, the system of claim 10. 
wherein the processing device is further to:  receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the data exchange administrator account (Fig. 35 Paragraph [0341], [0344] Each time a protected content item is opened on a client device (to update/modify/publish the data), corresponding access policies are requested from a corresponding DRM engine. The DRM engine forwards/routed the request to a content protection server. The content protection server retrieves the access policies from the rights issuer, and provides the retrieved access policies to the DRM engine in a format readable by the DRM engine. Also see [0346]-348];
receive an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publish the data listing on the data exchange (Paragraph [0362] According to example implementation, the content protection server 150B sends a publishing license identification (ID) and information indicative of existence access policies (authorization indication) associated with the content item to the DRM engine for registering the content item (publishing the data). At 230B, the encrypted content item 185B is sent to the content sharing application 110B to share with to the one or more user devices 180B for consumption).

Regarding dependent claim 12, Ford et al and SIM-TANG et al teach, the system of claim 11. 
Ford et al further teaches, wherein to publish the data listing, the processing device to allow at least one data consumer to view the data listing within the data exchange (Paragraph [0077] when the external user (data consumer) accesses the 

Regarding dependent claim 13, Ford et al and SIM-TANG et al teach, the system of claim 10. 
Ford et al further teaches, Where in the entity is one of the one or more data providers (Paragraph [0078], [0092] The secure exchange system may be organized as a customizable hybrid system to accommodate the needs of organizational entities. In embodiments, data stored by the plurality of organizational entities may be at least in part centrally stored, stored at least in part in distributed locations, stored at least in part on the premises of the organizational entity, and the like (entity is data provider)).

Regarding dependent claim 14, Ford et al and SIM-TANG et al teach, the system of claim 10. 
Ford et al further teaches, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing (Paragraph [0089] when a user enters a search query to search for items in various content nodes to which the user has access, such as to search for a specific text 

Regarding dependent claim 15, Ford et al and SIM-TANG et al teach, the system of claim 10. 
SIM-TANG et al further teaches, wherein the data exchange administrator account is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator (Paragraph [0068] creates and manages user accounts).

Regarding dependent claim 16, Ford et al and SIM-TANG et al teach, the system of claim 10. 
Ford et al further teaches, Where in the processing device is further to: receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the data exchange administrator account (Paragraph [0251] trigger events for an examination 
receive an authorization indication from the data exchange administrator account approving the request to access the data exchange; and grant the user access to the data exchange (Paragraph [0250] Once a re-authentication procedure is triggered, if the user's authentication level matches or exceeds the authentication level associated with the content to be accessed, the dynamic access authorization facility 267 may allow access to that content. If the user's authentication level is below that associated with the content, then access may be denied, or a further authentication challenge may be presented to the user).

Regarding dependent claim 17, Ford et al and SIM-TANG et al teach, the system of claim 16. 
Ford et al further teaches, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing (Paragraph [0224] a Johns Hopkins doctor may be in drug trials with two different pharmaceutical companies, and if the doctor accesses through the channel of the Company A's website (referencing a particular company), then they only see Company A's information).

Regarding dependent claim 18, Ford et al and SIM-TANG et al teach, the system of claim 10. 
Ford et al further teaches, wherein the data exchange is manageable by the cloud computing service and is displayable within an online resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application  (Paragraph [0075], [0085] Connections may be provided, either through various interfaces and APIs, or through bindings, to outside storage, such as to cloud data storage 118 resources (including public and private clouds), and to more general resources, such as accessible through search engines 116).

Regarding independent claim 19, Ford; Christopher Todd ( US 20170041296 A1) teaches, a non-transitory computer-readable storage medium having instructions stored thereon that, when executed by a processing device (Paragraph , cause the processing device to: provide a data exchange by a cloud computing service on behalf of an entity, the data exchange comprising a plurality of data listings provided by one or more data providers, each data listing referencing one or more data sets stored in a data storage platform associated with the cloud computing service (Fig. 1A Paragraph [0106] the secure exchange server may utilize a secure cloud architecture with meshed data centers, various enterprise clouds, private clouds, hosted clouds, and the like.  Enterprises working in association with the secure exchange server may have their enterprise clouds linked to a secure cloud associated with the secure exchange server);
designate, by the processing device, a data exchange administrator account of the data exchange, wherein the data exchange administrator account is associated with the entity and is to: set viewing rules for one or more of the plurality of data listings, ……(Paragraph [0071] In embodiments, the exchange may provide one or more secure sites for placing documents and messages to be transmitted over a secure virtual network and may allow authorized users to read or edit messages according to their level of authorization. Any documents that are edited may be immediately available on the system so that other persons involved in the exchange have access to the edited or modified documents immediately. In addition, the exchange may provide tracking of each document to allow selected users to see who has had access to the messages and documents and who has modified or edited any of the documents. Content and communications shared amongst a group may be included in a work stream, where the work stream may be focused on or associated with a particular topic, task, project, event, and the like. Content and communications may also be presented to users based on  (i.e., performing one or more queries on the underlying data by tracking the document). In this way, the activity-based work stream provides a location were a user might go to see what is active in one or more work streams, exchanges, and the like);
Ford et al fails to explicitly teach, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available 8Application No.16/746,673 to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from the one or more data providers to publish data listings on the data exchange; in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer provide to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets; receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; implement a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers.
SIM-TANG; Siew Yong (US 20200311031 A1) teaches, …wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available 8Application No.16/746,673 to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog);
set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing (Paragraph [0074] Role-based security and privacy control rules specify which user/subscriber role(s) can see the published data item in the catalog, which part of the data must be masked, transformed, and filtered for which subscriber roles, as well as specific access time frame for designated subscriber roles, etc.); 
and grant or deny requests from the one or more data providers to publish data listings on the data exchange (Paragraph [0075] The Data Subscription Service ; 
in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer provide to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets  (Paragraph [0130] Once the access is granted, providing a reference without copying the actual data of a dataset may be an address, a pointer, an identifier, a label or a unique name of the dataset is sent to the data consumer);
receive a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings (Paragraph [0165] request to create new data set which is bi-directional share which consists of user sharing data with others and sharing from others);
implement a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generate joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible by the data consumer and the one or more data providers (Paragraph [0165] New Datasets (0222-a, 0222-b, 0222-c) can be created by Application Projects (1303-a, 1303-b, 1303-c) through combining information from multiple datasets, which include shared datasets, subscribed datasets, and datasets owned by the users themselves. New Datasets (0222-a, 0222-b, 0222-c) created by Application Projects (1303-a, 1303-b, 1303-c) can then be published 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Ford et al by providing wherein viewing rules for a data listing comprise a list of consumers that may view an indicator of the data listing in a catalog of data listings, the indicator indicating that the data listing is available to the list of consumers, wherein the data listing is discoverable in the catalog of data listings only by consumers that are included in the list of consumers that may view an indicator of the data listing; set access control rules for one or more of the plurality of data listings, wherein access control rules for a data listing comprise a list of consumers that may select the indicator of the data listing to view data underlying the data listing and a list of consumers that may access and perform one or more queries on the data underlying the data listing; and grant or deny requests from the one or more data providers to publish data listings on the data exchange; 2Application No.16/746,673in response to a data consumer that has been granted access to the data exchange adding one or more of the plurality of data listings to a user record of the data consumer, providing to the data consumer access to the data sets referenced by the one or more data listings without copying the data sets; receiving a request from the data consumer for a bi-directional share of the one or more of the plurality of data listings; implementing a share of the one or more of the plurality of data listings with the data consumer and a share of user data, provided by the data consumer, with the one or more data providers; and generating joined data comprising the published data of the one or more of the plurality of data listings and the user data provided by the data consumer, wherein the joined data is accessible 
  One of the ordinary skill in the art would have been motivated to make this modification to, by providing a mechanism, as offered by the embodiments of the present disclosure, through which data owners can regulate the access of their shared data according to user roles and collaborator status, new data can be produced recursively as shared and subscribed datasets are combined with user's self-owned data. FIG. 14 shows a process by which data users can inter-share their data while maintaining access control to their shared data according to embodiments of the present disclosure. By doing so, new datasets can be generated recursively and shared in turn, as taught by SIM-TANG et al et al (Paragraph [0165]).

Regarding dependent claim 20, Ford et al and SIM-TANG et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, wherein the instructions further cause the processing device to: receive a request from one of the one or more data providers to publish a data listing on the data exchange; route the request to the data exchange administrator account (Fig. 35 Paragraph [0341], [0344] Each time a protected content item is opened on a client device (to update/modify/publish the data), corresponding access policies are requested from a corresponding DRM engine. The DRM engine forwards/routed the request to a content protection server. The content protection server retrieves the access policies from the rights issuer, and provides the 
receive an authorization indication from the data exchange administrator account approving the request to publish the data listing; and publish the data listing on the data exchange (Paragraph [0362] According to example implementation, the content protection server 150B sends a publishing license identification (ID) and information indicative of existence access policies (authorization indication) associated with the content item to the DRM engine for registering the content item (publishing the data). At 230B, the encrypted content item 185B is sent to the content sharing application 110B to share with to the one or more user devices 180B for consumption).

Regarding dependent claim 21, Ford et al and SIM-TANG et al teach, the non-transitory computer readable storage medium of claim of claim 20. 
Ford et al further teaches, where in to publish the data listing, the processing device to enable at least one data consumer to view the data listing within the data exchange (Paragraph [0077] when the external user (data consumer) accesses the secure exchange system, the secure exchange system may recognize the user and associate the user with a particular one of the companies A and B. Also see [0087], [0109] a user may have access to data in various parts of the on enterprise premises system 110, such access being managed by the secure exchange system 102 and/or the orchestration services 165 in various embodiments, such as to confirm the identity of the user of a user device 120, to confirm the authorization of the user and device to access particular data).

Regarding dependent claim 22, Ford et al and SIM-TANG et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, where in the entity is one of the one or more data providers (Paragraph [0078], [0092] The secure exchange system may be organized as a customizable hybrid system to accommodate the needs of organizational entities. In embodiments, data stored by the plurality of organizational entities may be at least in part centrally stored, stored at least in part in distributed locations, stored at least in part on the premises of the organizational entity, and the like (entity is data provider)).

Regarding dependent claim 23, Ford et al and SIM-TANG et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, wherein to access data underlying a data listing, the processing device is to run queries on the one or more data sets referenced by the data listing (Paragraph [0089] when a user enters a search query to search for items in various content nodes to which the user has access, such as to search for a specific text string, the search location service 176 may operate to identify the relevant content nodes to which the user has access and to distribute the search query to each relevant node separately. The query may then be run locally on each of those nodes. The search results from each content node may then be sent back to the user's computing device, and collated, such as by a collating module running on the user's browser, to present a single set of search results to the user. In this manner, the content on each content node remains secure and localized, and is not shared among various content nodes, or shared with an 

Regarding dependent claim 24, Ford et al and SIM-TANG et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
SIM-TANG et al further teaches, wherein the data exchange administrator account is further to add a new account to the data exchange and set a type of the new account to one of a data consumer, data provider, or exchange administrator (Paragraph [0068] creates and manages user accounts).

Regarding dependent claim 25, Ford et al and SIM-TANG et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, where in the instructions further cause the processing device to: receive a request from a user to access the data exchange, wherein the user has not been previously approved to access the data exchange; route the request to the data exchange administrator account (Paragraph [0251] trigger events for an examination or reexamination of a user's authentication level may include such as a determination is made that a user changed geographic location (e.g., based on corresponding GPS location, network IP address, or the like) where, a triggering event for additional authentication for a user may include an administrator policy implemented change in access due to an administrator-sensed event (e.g., an administrator may determine that an attack is actually or potentially underway and opt to increase security for all users temporarily) or an automatic policy implemented change in 
receive an authorization indication from the data exchange administrator account approving the request to access the data exchange; and granting the user access to the data exchange (Paragraph [0250] Once a re-authentication procedure is triggered, if the user's authentication level matches or exceeds the authentication level associated with the content to be accessed, the dynamic access authorization facility 267 may allow access to that content. If the user's authentication level is below that associated with the content, then access may be denied, or a further authentication challenge may be presented to the user).
 
Regarding dependent claim 26, Ford et al and SIM-TANG et al teach, the non-transitory computer readable storage medium of claim of claim 25. 
Ford et al further teaches, wherein to grant the user access to the data exchange, the processing device to enable the user to view and run queries against data referenced by a first data listing but not against a second data listing (Paragraph [0224] a Johns Hopkins doctor may be in drug trials with two different pharmaceutical companies, and if the doctor accesses through the channel of the 

Regarding dependent claim 27, Ford et al and SIM-TANG et al teach, the non-transitory computer readable storage medium of claim of claim 19. 
Ford et al further teaches, wherein the data exchange is manageable by the cloud computing service and is displayable within an on line resource associated with the entity, wherein the online resource is one of an online web domain or an interconnected network application (Paragraph [0075], [0085] Connections may be provided, either through various interfaces and APIs, or through bindings, to outside storage, such as to cloud data storage 118 resources (including public and private clouds), and to more general resources, such as accessible through search engines 116).

Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164
                                                                                        /William B Partridge/Primary Examiner, Art Unit 2183